PER CURIAM.
The plaintiff appeals from summary judgments for the defendants in a lawsuit alleging counseling malpractice; alienation of affections; breach of contract; the tort of outrage; vicarious liability; negligent hiring, supervision, and retention; fraud; intentional infliction of emotional distress; breach of fiduciary duty; and loss of consortium. Because our study of the record on appeal discloses no genuine issue of material fact, and because the facts as shown by that record entitle the defendants to judgments as a matter of law, we *407affirm the summary judgments. Rule 56(c), Ala.R.Civ.P.
AFFIRMED.
HOOPER, C.J., and COOK, SEE, LYONS, BROWN, and JOHNSTONE, JJ., concur.
MADDOX and HOUSTON, JJ., concur specially.